EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 3, lines 2-3, the phrase “the first coherent optical transmitter” is now changed to -- a first coherent optical transmitter --.
In Claim 4, line 2, the phrase “the second coherent optical transmitter” is now changed to -- a second coherent optical transmitter --.
In Claim 10, lines 3-4, the phrase “the first and second coherent optical transmitters” is now changed to -- first and second coherent optical transmitters --.

2.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-

/HANH PHAN/           Primary Examiner, Art Unit 2636